Citation Nr: 0524092	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  00-17 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of lumbosacral strain and degenerative disc 
disease, rated as 60 percent from October 31, 1997.

2.  Evaluation of lumbosacral strain and degenerative disc 
disease, rated as 20 percent prior to October 31, 1997.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities prior to October 31, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.  In April 1997 the Board remanded the 
issue of entitlement to an evaluation in excess of 20 percent 
for lumbosacral strain for further development.  In a 
December 1999 rating decision, the RO granted service 
connection for degenerative disc disease and assigned a 60 
percent disability rating for lumbosacral strain and 
degenerative disc disease effective October 31, 1997, and 
granted a TDIU effective October 31, 1997.  In June 2004 the 
Board remanded the issue of entitlement to TDIU prior to 
October 31, 1997.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although the Board did not lists the issues of evaluation of 
lumbosacral strain and degenerative disc disease, rated as 60 
percent from October 31, 1997, and evaluation of lumbosacral 
strain and degenerative disc disease, rated as 20 percent 
prior to October 31, 1997, as issues on appeal in the June 
2004 remand, these issues remain pending because the 
assignment of the 60 percent evaluation effective October 31, 
1997, was not a complete grant of benefits sought on appeal 
from the April 1994 claim for an increased rating for the low 
back disability.  See AB v. Brown, 6 Vet. App. 35 (1993).  As 
to these issues, the RO did not send a letter to the veteran 
regarding the Veterans Claims Assistance Act of 2000 (VCAA).  
The Board has been prohibited from curing this defect.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Additionally, in November 
2003 and July 2004 statements, the veteran reported that he 
had received treatment at a VA medical center.  These records 
must be obtained.  

Accordingly, this case is remanded for the following:

1.  A VCAA letter addressing the issues 
of evaluation of lumbosacral strain and 
degenerative disc disease, rated as 60 
percent from October 31, 1997, and 
evaluation of lumbosacral strain and 
degenerative disc disease, rated as 20 
percent prior to October 31, 1997, must 
be issued.

2.  The AMC should obtain all relevant 
records from the VA medical center in 
Bonham, Texas, from June 1997 to February 
2001 and from January 2003 to the 
present.

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


